Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2021 has been entered.

Claims 1-3, 6, 8, 11-14, 17-18, 22, 33, 66, 82, 91-118 and 120-124 are pending and being acted upon in this Office Action. 

Priority
Applicant’ claim priority to provisional application 62/485,718, filed April 14, 2017, is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2021 and January 20, 2022 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Drawings
The drawings were received on December 10, 2021.  These drawings are acceptable. 

Objection and Rejection Withdrawn
The objection to the specification is withdrawn in view of the amendment filed December 10, 2021. 
The rejection of claims 118, 119, 121 and 122 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of the claims amendment and the Examiner’s amendment set forth below.

The rejection of claim 3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the claim amendment and the specification demonstrates reduction to practice of numerous antibodies against human CFD, that specifically bind human CFD and do not bind a human CFD mutant comprising mutations R157A and R207A, including antibody species having a VH comprising an amino acid sequence at least 85% identical to SEQ ID NO: 520 (e.g., SEQ ID NOs:69, 513, 514, 515, 516, 517, 518, 519, 520, 521) and a VL comprising an amino acid sequence at least 85% identical to SEQ ID NO: 525 (e.g., SEQ ID NOs:522, 523, 524, 525, 526, 590). See, e.g., Specification at Example 11; Table 11.2.   

The rejection of claims 8 and 123 under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,956,107 (of record, issued Oct 18, 2005; PTO 892) in view of US Patent No. 10,407,510 (newly cited, claimed earliest priority to 62/249,166, filed Oct 30, 2015; PTO 892) and WO2009052439 (of record, Widom hereafter, published April 23, 2009; PTO 892) is withdrawn in view of the Examiner’s amendment set forth below.  

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure 

Authorization for this examiner’s amendment was given in a telephone interview with Eli A. Loots on January 19, 2022. 

In the claims:
Claims 8, 118 and 123 have been canceled. 
Claim 82, line 2, “or overlap with” has been deleted. 
Claim 93, line 2, “or overlap with” has been deleted. 

Conclusion
Claims 1-3, 6, 11-14, 17-18, 22, 33, 66, 82, 91-117, 120-122 and 124 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644